UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR/S CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-7852 Exact name of registrant as specified in charter:USAA MUTUAL FUNDS TRUST Address of principal executive offices and zip code: 9 SAN ANTONIO, TX78288 Name and address of agent for service:CHRISTOPHER P. LAIA USAA MUTUAL FUNDS TRUST 9 SAN ANTONIO, TX78288 Registrant's telephone number, including area code:(210) 498-0226 Date of fiscal year end:DECEMBER 31, Date of reporting period:JUNE 30, 2010 ITEM 1.SEMIANNUAL REPORT TO STOCKHOLDERS. USAA TOTAL RETURN STRATEGY FUND - SEMIANNUAL REPORT FOR PERIOD ENDED JUNE 30, 2010 [LOGO OF USAA] USAA(R) [GRAPHIC OF USAA TOTAL RETURN STRATEGY FUND] SEMIANNUAL REPORT USAA TOTAL RETURN STRATEGY FUND JUNE 30, 2010 FUND OBJECTIVE SEEKS A POSITIVE RETURN EVERY CALENDAR YEAR AND OVER THE LONG TERM (FIVE YEARS AND MORE) TO ACHIEVE RETURNS GREATER THAN THE S&P TYPES OF INVESTMENTS One portion of the Fund's assets is shifted among stocks, investment-grade bonds, or cash equivalents, generally investing at any given time in either (1) stocks through the use of stock-based exchange-traded funds (ETFs), (2) investment-grade bonds through either ETFs or direct investment, or (3) cash equivalents through direct investment in short-term, high-quality money market instruments or money market funds. Another portion of the Fund's assets is invested in long and short positions of common stock of large U.S. companies.
